Citation Nr: 0031993	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  99-11 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a hemorrhoidal 
disability.

3.  Entitlement to service connection for a rectal fissure.

4.  Entitlement to an effective date earlier than August 7, 
1995, for a total rating based upon individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from September 1966 to 
September 1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision by the 
St. Petersburg, Florida, Regional Office (RO), which, in 
part, denied service connection for a heart disorder, 
hypertension, sinusitis, a hemorrhoidal disability, and a 
rectal fissure.  In a July 1996 decision, the Board awarded 
service connection for hypertension (thereby rendering that 
issue moot) and remanded to the RO the remaining 
aforementioned appellate issues for additional evidentiary 
development.  By a September 1996 implementing rating 
decision, the RO granted service connection and assigned a 
noncompensable rating for hypertension, effective October 25, 
1991.  A January 1997 rating decision, in effect, assigned a 
10 percent evaluation for hypertension, effective October 25, 
1991.  A February 1998 rating decision, in effect, assigned a 
30 percent evaluation for hypertension with heart 
enlargement, effective October 25, 1991 (thereby rendering 
moot the heart disorder service-connection appellate issue).  

A March 1998 rating decision, in part, granted service 
connection and assigned a 70 percent evaluation for hairy 
cell leukemia with cardiomegaly and tachycardia, effective 
July 31, 1996 (rating the heart enlargement as part of the 
service-connected leukemia rather than as part of the 
service-connected hypertension, in effect, reduced the 30 
percent evaluation for hypertensive disease to 10 percent, 
effective July 31, 1996).  An August 1998 rating decision, in 
part, granted an earlier effective date of June 28, 1996 for 
service connection for leukemia with cardiomegaly and 
tachycardia; and granted a total rating based upon individual 
unemployability, effective June 28, 1996.  An April 1999 
rating decision, in part, granted an earlier effective date 
of August 7, 1995 for service connection for leukemia with 
cardiomegaly and tachycardia and a total rating based upon 
individual unemployability.  Appellant appealed said rating 
decisions' assignment of an effective date for a total rating 
based upon individual unemployability.  

With regards to another matter, it appears that in a 
September 1996 written statement, appellant expressed 
disagreement with the September 1996 implementing rating 
decision, which assigned an original noncompensable rating 
for hypertension.  A January 1997 rating decision in effect 
assigned a 10 percent evaluation for hypertension, effective 
October 25, 1991.  A February 1998 rating decision in effect 
assigned a 30 percent evaluation for hypertension with heart 
enlargement, effective October 25, 1991.  A March 1998 rating 
decision, in part, rated the heart enlargement as part of the 
service-connected leukemia and, in effect, reduced the 30 
percent evaluation for hypertensive disease to 10 percent, 
effective July 31, 1996.  This hypertensive disease 
disability rating issue remains in appellate status, since 
appellant has not expressly withdrawn it from his appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Additionally, in 
1998 and 1999 written statements, appellant expressed 
disagreement with the effective date assigned for service 
connection for leukemia with cardiomegaly and tachycardia.  
However, since the RO has not issued him a Statement of the 
Case on those issues, said issues are not perfected and 
before the Board (See 38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. §§ 19.26, 20.200, 20.302(b)) (1999).  Accordingly, 
the hypertensive disease disability evaluation issue and the 
issue of an earlier effective date for service connection for 
leukemia with cardiomegaly and tachycardia will be addressed 
in the REMAND section below.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the sinusitis service connection appellate 
issue, to the extent legally required, has been obtained by 
the RO.

2.  It has not been shown, by competent evidence, that 
appellant currently has sinusitis.



CONCLUSION OF LAW

A chronic sinus disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by again remanding the claim for 
service connection for sinusitis.  Although the service 
medical records appear incomplete, particularly the absence 
of a service separation examination report, pursuant to the 
Board's July 1996 remand, additional service medical records 
were sought, but to no avail.  Significantly, there are 
numerous service medical records and post-service clinical 
records associated with the claims folders.  Most 
significantly, pursuant to that remand, an August 1997 VA 
examination was conducted to determine whether any sinus 
disorder was manifested and, if so, its etiology; and no 
sinus disorder was shown.  

It should be added that with respect to this service 
connection claim, appellant and his representative have been 
informed by the RO of the specific reasons that the claim was 
denied.  See, in particular, a February 1993 Statement of the 
Case; and July 1993, January 1997, and February 1998 
Supplemental Statements of the Case.  Additionally, those 
Statements included provisions of law with respect to service 
connection principles.  It is therefore apparent that they 
were knowledgeable regarding the necessity of competent 
evidence to support this service connection claim.  Thus, it 
is concluded that appellant and his representative had notice 
of the type of information needed to support the claim and 
complete the application.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. App. 341, 
344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence."  See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103).  

In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
stated, "[i]n short, the 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  Although Social Security Administration (SSA) 
records have not been obtained with respect to appellant's 
claim for SSA benefits apparently filed in the early 1990's, 
there is no indication that such records would be material 
concerning this appellate issue, particularly since a recent 
1997 VA examination showed no sinus disorder was currently 
manifested.  

Thus, the Board concludes that the duty to assist appellant 
has been satisfied with respect to the appellate issue.  The 
Board must decide the case based on the evidence of record.  
See 38 C.F.R. § 19.4 (1999).  The Board has examined the 
record and determined that the VA does not have any further 
obligation to assist in the development of appellant's claim 
for service connection for sinusitis.  

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by service.  §§ 1110, 1131.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The available service medical records included various upper 
respiratory symptoms, including nasal complaints.  An April 
1984 clinical record noted complaints of headaches and 
appellant checked off a box therein indicating that he had 
allergies or nasal/sinus problems.  However, the critical 
fact is that the available service medical records do not 
reveal any specific complaints, findings, or diagnoses 
pertaining to sinusitis.  The earliest post-service clinical 
evidence of a sinus condition was not until May 1989, more 
than two years after service.  A May 1989 post-service 
military treatment record noted a history of asthma.  His 
complaints included bilateral frontal sinus tenderness.  
Sinusitis was assessed.  However, numerous subsequent post-
service military treatment records did not reveal any 
complaints, findings, or diagnoses pertaining to a chronic 
sinus disorder.  Significantly, on December 1996 VA 
examination, the nasal area was unremarkable and no pertinent 
diagnoses were rendered.  Most significantly, however, on 
recent August 1997 VA examination, although certain nasal 
symptoms were clinically reported, the paranasal sinuses were 
normal and the diagnoses included "no evidence of sinusitis 
at the time of this examination."  

Appellant has not presented any competent evidence indicating 
that a chronic sinus disorder is presently manifested and 
related to his service.  The Court, in Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992), held that, referring to the 
veteran in that case:

[he] apparently is of the belief that he 
is entitled to some sort of benefit 
simply because he had a disease or injury 
while on active service.  That, of 
course, is mistaken.  Congress 
specifically limits entitlement for 
service-connected disease or injury to 
cases where such incidents have resulted 
in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of 
proof of a present disability there can 
be no valid claim.  Our perusal of the 
record in this case shows no claim of or 
proof of present disability.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Thus, given the lack of competent evidence showing that a 
chronic sinus disorder is presently manifested and related to 
appellant's active service, the claim for service connection 
for sinusitis is denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Since the preponderance of the evidence 
is against allowance of this appellate issue, the benefit-of-
the-doubt doctrine is inapplicable, for the aforestated 
reasons.  38 U.S.C.A. § 5107(b) (West 1991).  


ORDER

Service connection for sinusitis is denied.  


REMAND

With respect to the remaining appellate issues, additional 
evidentiary development should be accomplished prior to final 
appellate determination, for the following reasons.

With regards to the issues of service connection for a 
hemorrhoidal disability and a rectal fissure, the Board, in 
its July 1996 remand, pointed out that appellant's service 
medical records revealed treatment for an anal fissure and a 
history of hemorrhoidal bleeding.  The Board, in its July 
1996 remand, directed the RO to arrange a VA examination to 
determine the etiologies of any currently manifested 
hemorrhoidal and rectal fissure disabilities.  Although a 
December 1996 VA examination was conducted and scar tissue at 
the anal canal and hemorrhoidal "tags" were diagnosed, no 
medical opinion as to their etiology was rendered.  Thus, 
these issues are reremanded to the RO for additional medical 
development, as previously ordered by the Board in its July 
1996 remand.  See also Stegall v. West, 11 Vet. App. 268 
(1998).  Additionally, in its July 1996 remand, the Board 
pointed out that appellant's service medical records appeared 
incomplete, particularly the absence of physical examination 
reports, and the RO was directed to attempt to obtain any 
additional service medical records.  Although in an October 
1996 request for information form, the RO requested 
additional service medical records from the service 
department, there does not appear to be a written response 
from the service department.  Therefore, another attempt to 
obtain such records is deemed advisable.   

With respect to the issue of an effective date earlier than 
August 7, 1995, for a total rating based upon individual 
unemployability, the RO's rating decisions have consistently 
assigned the same effective date for the total rating and for 
the grant of service connection for leukemia.  See a March 
1998 rating decision which, in part, granted service 
connection and assigned a 70 percent evaluation for hairy 
cell leukemia with cardiomegaly and tachycardia, effective 
July 31, 1996; an August 1998 rating decision which, in part, 
granted an earlier effective date of June 28, 1996 for 
service connection for leukemia with cardiomegaly and 
tachycardia and granted a total rating based upon individual 
unemployability, effective June 28, 1996; and an April 1999 
rating decision which, in part, granted an earlier effective 
date of June 28, 1996 for service connection for leukemia 
with cardiomegaly and tachycardia and a total rating based 
upon individual unemployability.  Appellant appealed said 
rating decisions' assignment of an effective date for a total 
rating based upon individual unemployability after the RO 
issued an April 1999 Statement of the Case solely on that 
issue.  However, it appears that appellant's March 1998 and 
February 1999 written statements may reasonably be construed 
as Notices of Disagreement with the effective date assigned 
for the grant of service connection for leukemia.  It does 
not appear that the RO has provided appellant a Statement of 
the Case specifically on the issue of entitlement to an 
effective date earlier than August 7, 1995, for the grant of 
service connection for leukemia.  It appears that that issue 
is "inextricably intertwined" with the issue of an 
effective date earlier than August 7, 1995, for a total 
rating based upon individual unemployability, as the 
procedural history in this case indicates.  

Additionally, appellant's representative argues, in recent 
written statements, that an earlier effective date of October 
1991 should be assigned for said benefits, on the grounds 
that (a) that was the date appellant originally filed a claim 
for service connection for leukemia, (b) due to a problem 
receiving his mail, appellant never received from the VA a 
timely written notice informing him of a June 1994 rating 
decision, which denied service connection for leukemia and a 
total rating based upon individual unemployability, and (c) 
because of a lack of proper notice, that rating decision is 
not final and his October 1991 claim remains a "pending" 
claim.  It is requested that the claim be remanded for the RO 
to contact the appropriate postal authorities in order to 
attempt to substantiate appellant's assertion that he never 
received timely written notice from VA of that June 1994 
adverse rating decision.  

Initial review of the claims folders indicates that the RO 
sent appellant a July 1994 letter informing him of that June 
1994 adverse rating decision and his appellate rights.  
However, that letter was sent to an old address, not a more 
current address which was of record at the time.  Although 
the claims folders do not indicate that that letter was 
returned undeliverable, it is the Board's opinion that 
additional evidentiary development should be undertaken by 
the RO to resolve this matter, such as contacting postal 
authorities and searching the RO itself for any records 
documenting whether that letter was returned undeliverable or 
whether that letter may have been mailed/remailed to the 
correct last known address of record.  

Additionally, appellant has indicated that he was awarded SSA 
benefits apparently in the early 1990's.  However, since 
there is no indication that the RO has sought any medical 
records that may have been associated with that SSA claim and 
such records might be material concerning these appellate 
issues herein being remanded, the RO should attempt to obtain 
such records.  

It is reiterated that although appellant timely expressed 
disagreement with certain rating decisions, which assigned an 
original rating for hypertensive disease, and assigned an 
effective date for service connection for leukemia with 
cardiomegaly and tachycardia, the RO has not issued him a 
Statement of the Case on those issues; and therefore, said 
issues are not perfected and before the Board.  However, 
pursuant to Manlincon, supra, the Board is herein remanding 
said issues to the RO for issuance of a Statement of the Case 
(although the Board does not currently have jurisdiction over 
said issues).

Accordingly, the case is REMANDED for the following:

1.  The RO should request the service 
department and the National Personnel 
Records Center (NPRC) (or any other 
appropriate organization), to search for 
any additional service medical records; 
and any such records should be associated 
with the claims folders.  In the event 
that records are unavailable, this should 
be noted in writing in the claims 
folders.  The RO should request appellant 
to provide any additional service medical 
records that he may have in his 
possession.  

2.  The RO should request appellant to 
provide any relevant clinical records, 
not presently associated with the claims 
folders, in his possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

3.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folders. 

4.  The RO should contact appropriate 
postal authorities and search the RO 
itself for any records documenting 
whether a VA letter informing appellant 
of a June 1994 adverse rating decision 
was actually delivered to him or was 
sent/forwarded to his last known address 
of record.  If no such information is 
available, this should be so noted in the 
claims folders.  

5.  The RO should obtain any relevant 
medical records associated with 
appellant's SSA claim in question and 
associate them with the claims folders.  
The appellant should be requested to sign 
and submit appropriate consent forms to 
release any private medical reports to 
the VA.  

6.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant and his representative should 
also be informed of any negative results.  
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103); 38 C.F.R. 
§ 3.159 (1999).

7.  With respect to the issue of service 
connection for hemorrhoidal and rectal 
fissure disabilities, the RO should 
arrange a VA rectal examination.  All 
indicated tests and studies should be 
performed.  The examiner should review 
the entire claims folders and render an 
opinion, with degree of probability 
expressed, as to whether any hemorrhoidal 
or rectal fissure disabilities are 
presently manifested, and if so, their 
approximate date of onset (i.e., are they 
causally or etiologically related to 
active duty).  The examiner should 
comment on the clinical significance, if 
any of scar tissue at the anal canal and 
hemorrhoidal "tags" diagnosed on a 
December 1996 VA examination.  If chronic 
hemorrhoidal or rectal fissure 
disabilities are not currently 
manifested, this should be so stated for 
the record.  

8.  The RO should issue a Statement of 
the Case on the claim for entitlement to 
an original disability rating in excess 
of 30 percent for hypertensive disease 
prior to July 31, 1996; and entitlement 
to an increased rating in excess of 10 
percent for hypertensive disease on and 
subsequent to July 31, 1996, to include 
the question of whether a March 1998 
rating decision which, in part, rated the 
heart enlargement as part of the service-
connected leukemia and, in effect, 
reduced a 30 percent evaluation for 
hypertensive disease to 10 percent, 
effective July 31, 1996, was proper.  In 
the event appellant wants to perfect an 
appeal on that issue, a timely 
Substantive Appeal would be required.

9.  The RO should issue a Statement of 
the Case on the claim for entitlement to 
an effective date earlier than August 7, 
1995, for the grant of service connection 
for leukemia.  In the event appellant 
wants to perfect an appeal on that issue, 
a timely Substantive Appeal would be 
required.

To the extent the benefits sought are not granted, the 
appellant and his representative should be furnished with a 
supplemental statement of the case and afforded a reasonable 
opportunity to respond thereto.  Thereafter, the case should 
be returned to the Board for further appellate consideration, 
if in order.  No action is required of the appellant until he 
is notified.  No opinion as to the ultimate outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Veterans Law Judge
	Board of Veterans' Appeals

 


- 13 -


